 
EXHIBIT 10.3


RESIGNATION




To the Board of Directors of
Accelerated Acquisitions XVI, Inc.
a Delaware corporation
 
The undersigned, being an officer and director of the above-named corporation,
does hereby resign from President, Secretary, Treasurer, and shall remain a
director of the corporation.
 
Said resignation is contingent and expressly conditioned upon (a) the sale of
23,350,000 shares of the Company’s common shares to Sole Comfort Shoes, Inc. and
(b) the appointment of successor directors and officers of the corporation.
 
Said resignation shall be effective on the date of the Closing of the
transaction contemplated by the Subscription Agreements between the Company and
Sole Comfort Shoes, Inc.
 
Dated as of July 23, 2012
 
       /s/Timothy Neher
       Timothy Neher




 
 


 


 


 


 


 

